Mr. Presiding Justice Barnes delivered the opinion of the court. 4. Interpleader—when question whether mortgagee is necessary party is not presented for review. Where a bill of interpleader to determine the right to certain rent deposited in court alleged that the complainant leased the premises from and attorned to one df the defendants, the other of whom was a mortgagee, and there was no averment to the contrary in the pleadings or the proof, held that the question whether the mortgagee was a necessary party to the suit was not presented for review.